MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                               FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                       Mar 07 2018, 7:16 am

court except for the purpose of establishing                         CLERK
                                                                 Indiana Supreme Court
the defense of res judicata, collateral                             Court of Appeals
                                                                      and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Lonnie K. Stephens                                       Curtis T. Hill, Jr.
New Castle, Indiana                                      Attorney General of Indiana

                                                         Frances Barrow
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Lonnie K. Stephens,                                      March 7, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         05A02-1708-CR-1974
        v.                                               Appeal from the Blackford Circuit
                                                         Court
State of Indiana,                                        The Honorable Dean A. Young,
Appellee-Plaintiff                                       Judge
                                                         The Honorable Jay L. Toney,
                                                         Special Judge
                                                         Trial Court Cause No.
                                                         05C01-0312-FB-52



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 05A02-1708-CR-1974 | March 7, 2018     Page 1 of 3
                                               Case Summary


[1]   Lonnie K. Stephens appeals pro se from the trial court’s denial of his petition to

      reinstate good time credit. On appeal, Stephens argues that the Department of

      Correction (DOC) has not awarded him the full amount of good time credit to

      which he is entitled. The State responds that the trial court properly dismissed

      Stephens’s petition because it lacks subject matter jurisdiction to review the

      DOC’s decisions regarding the deprivation of good time credit.


[2]   We affirm.


                                       Facts & Procedural History


[3]   Stephens is currently serving a thirty-year sentence at the New Castle

      Correctional Facility. As a result of various disciplinary convictions during his

      incarceration, Stephens was deprived of a total of 540 days of good time credit.

      Stephens filed one or more administrative petitions with the DOC for

      restoration of good time credit, which he claims resulted in the restoration of

      406 days of good time credit. According to Stephens, however, the DOC has

      applied only 198 of those days toward his sentence. Stephens filed his petition

      for reinstatement of credit time with the trial court on July 18, 2017. The trial

      court denied the petition the same day without holding a hearing. Stephens

      now appeals.


                                          Discussion & Decision




      Court of Appeals of Indiana | Memorandum Decision 05A02-1708-CR-1974 | March 7, 2018   Page 2 of 3
[4]   Our Supreme Court has held that “DOC inmates have no common law,

      statutory, or federal constitutional right to review in state court [of] DOC

      disciplinary decisions.” Blanck v. Ind. Dep’t of Corr., 829 N.E.2d 505, 507 (Ind.

      2005). Offenders who have been deprived of good time credit time may appeal

      the decision to the DOC commissioner. Ind. Code § 35-50-6-5.5. The Indiana

      Administrative Orders and Procedures Act (AOPA) governs the orders and

      procedures of state administrative agencies, including the DOC. Blanck, 829

      N.E.2d at 510. The AOPA “establishes the exclusive means for judicial review

      of an agency action.” Ind. Code § 4-21.5-5-1. However, “the Legislature has

      specifically excluded from the AOPA’s application any ‘agency action related

      to an offender within the jurisdiction of the department of correction.’” Blanck,

      829 N.E.2d at 510 (quoting I.C. § 4-21.5-205(6)). Thus, our Supreme Court has

      held that prisoner disciplinary actions are not subject to judicial review in State

      court. Id. Because Stephens is not entitled to judicial review of the DOC’s

      decisions concerning the deprivation and restoration of good time credit, the

      trial court properly denied his petition to reinstate good time credit.


[5]   Judgment affirmed.


[6]   May, J. and Vaidik, C.J., concur.




      Court of Appeals of Indiana | Memorandum Decision 05A02-1708-CR-1974 | March 7, 2018   Page 3 of 3